OPINION OF THE COURT
Weiss, J.
In July 1985, defendant was indicted on a charge of falsifying business records in the first degree for having altered the inventory records of his employer, Regan’s Steak House and Seafood Restaurant, located in the Town of North Greenbush, Rensselaer County. The indictment related to a scam in which defendant and William Sayers obtained food from an Albany County wholesaler, charged the goods to the restaurant’s account and then resold the items for personal profit (see, People v Felman, — AD2d — [decided herewith]). Pursuant to a negotiated plea bargain, defendant eventually pleaded guilty as charged and was sentenced as a second felony offender to an indeterminate prison term of 1 Vi to 3 years, to run concurrently with a 3Vi-to-7-year sentence imposed the preceding week in Albany County for a conviction of grand larceny in the second degree arising from the same acts (supra).
On this appeal, defendant challenges, inter alia, the propriety of the plea proceedings and the severity of his sentence. As characterized by the District Attorney’s brief, defendant’s plea was the product of "labrynthine [sic] plea negotiations”. The parties entered into a written plea agreement, approved by County Court, by which defendant agreed to plead guilty as charged and to pay restitution in the amount of $15,000. In return, the People agreed that defendant would be allowed to vacate a January 1985 felony conviction of criminal sale of marihuana in the third degree "and replace said conviction with a plea of guilty to a Class A Misdemeanor of Criminal Sale of Marijuana in the Fourth Degree.” It was further stipulated that defendant would be placed on five years’ probation, during which period full restitution would be made. The agreement was qualified, however, in that the "reopening of [defendant’s] prior felony conviction” was contingent on an initial $5,000 payment. Upon the deposit of such moneys, the People agreed to waive any objection to a motion to vacate the prior conviction pursuant to CPL article 440.
According to defendant, the agreement was designed to afford him the option of paying restitution and avoiding a prison term. Both parties apparently recognized, however, that defendant’s January 1985 felony marihuana conviction *343stood as an obstacle to the plea agreement; a sentence of imprisonment is mandated for a second felony offender (Penal Law § 70.06 [2]). Thus, in order to implement the plea agreement it was essential to vacate the prior felony conviction.
On September 8, 1986, defendant pleaded guilty to the indictment. During the allocution, defense counsel stated that it was his understanding that County Court and the new Assistant District Attorney would abide by the above-described plea agreement. All concurred. At the January 13, 1987 sentencing, defendant, having failed to make the initial $5,000 restitution payment, was sentenced as a predicate felon to a term of IV2 to 3 years’ imprisonment, the minimum authorized by law (see, Penal Law § 70.06 [3] [e]; [4] [b]). Notably, no reference was made to the plea agreement, and no attempt was made to controvert the propriety of the plea or the sentence.
Even were we to conclude that defendant failed to preserve the present issues for appeal, we find that the matter warrants review in the interest of justice (see, People v Raucci, 136 AD2d 48, 50; People v Maye, 129 AD2d 204, 205; cf., People v George, 137 AD2d 876). It is fundamental that the breach of a promise made to induce a guilty plea entitles a defendant to either withdraw his plea or be resentenced (People v Raucci, supra). Any promises made must be lawful and appropriate (People v Selikoff, 35 NY2d 227, 238, cert denied 419 US 1122). We do not dispute the propriety of including restitution as an element of the plea agreement (see, People v Felman, supra). The condition relative to vacating the prior felony marihuana conviction, however, was wholly inappropriate. As indicated, vacatur of the prior conviction was essential to implement the promise of no jail time, an unquestionably crucial element of the plea bargain. The prosecutor, however, had no authority to fulfill this promise. The vacatur of the judgment of conviction rests solely in the discretion of the court of conviction upon one of the grounds enumerated in CPL 440.10, each of which evidences a substantial flaw in the judgment being challenged. While the statutory list is not exclusive, and a court retains an inherent authority to address other matters, we perceive no basis upon which to vitiate a judgment simply to implement a subsequent plea bargain agreement. Since the prosecutor lacked the authority to reopen the prior felony conviction, the plea agreement was invalid from its inception (see, People v Selikoff, supra, at 241). This holds true regardless of County Court’s approval of the written plea agreement. *344Accordingly, we find that defendant is entitled to withdraw his plea of guilty (see, People v Traynor, 101 AD2d 898).. Having so decided, we need not address defendant’s further contentions.